 



Exhibit 10.4

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 16,
2001 by and between United Therapeutics Corporation (the “Company”) and Paul A.
Mahon (the “Executive”).

     WHEREAS, the Executive currently serves as outside General Counsel and
Assistant Secretary of the Company; and

     WHEREAS, the Company desires to employ Executive as its Senior Vice
President and General Counsel, subject to the terms and conditions herein set
forth;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

     1.     Employment. Upon the other terms and conditions hereinafter stated,
the Company agrees to employ the Executive and the Executive agrees to accept
employment by the Company for the term set forth in Section 2 hereof and in the
position and with the duties and responsibilities set forth in Section 3 hereof.
Executive warrants that he is under no restriction that would prevent him from
entering into this Agreement and from complying with all of its provisions to
their fullest extent.

     2.     Term. The employment of the Executive by the Company will commence
on June 16, 2001 for a term of five (5) years continuing to and including
June 14, 2006. The term (as herein extended) shall automatically be extended by
one (1) additional year at the end of each year unless at least six (6) months
prior to the end of the term or any anniversary thereof, the Company shall
deliver to Executive or Executive shall deliver to the Company written notice
that the term shall not be so extended.

     3.     Position and Duties. Executive shall serve as Senior Vice President
and General Counsel, with such duties and responsibilities as are normally
performed by the Senior Vice President and General Counsel of a biotechnology
company and as otherwise assigned by the CEO from time to time that are not
inconsistent with duties and responsibilities as are normally performed by the
Senior Vice President and General Counsel. The Executive shall at all times
exert his best efforts and loyalty on behalf of the Company and shall devote
full time and attention to such employment, provided, however, that it shall not
be a violation of this Agreement for Executive to continue representing legal
clients through the law firm of Mahon Patusky Rothblatt & Fisher, Chartered so
long as such activities do not conflict or materially interfere with the
performance of Executive’s duties hereunder. Executive shall perform his duties
from the Company’s offices located in Washington, D.C. The Executive agrees to
abide by all employment guidelines and policies as may be developed from time to
time by the Company, including, without limitation, the United Therapeutics
Corporation Company

 



--------------------------------------------------------------------------------



 



Manual and the United Therapeutics Corporation Securities Trades by Company
Personnel Policy.

     4.     Compensation and Related Matters. The Company shall provide the
following compensation and benefits to the Executive:

             (a)     The Company shall pay to the Executive an annual base
salary of Three Hundred Thousand Dollars ($300,000) (the “Base Salary”), such
annual base salary to be subject to review and increase at least annually by
Compensation Committee of the Company’s Board of Directors, with the first such
review to occur not later than December 31, 2001. The Base Salary shall be
payable semi-monthly or in such other installments as shall be consistent with
the Company’s payroll procedures. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to payment of the
Base Salary and all other amounts and benefits payable under this Agreement.

             (b)     The Executive shall be entitled to participate in any group
life, disability and medical insurance or other benefit plan or arrangement
available generally to the employees of the Company as determined by the Board
of Directors.

             (c)     The Executive shall be entitled to receive one hundred
thousand (100,000) incentive stock options at the NASDAQ closing price of the
Company’s common stock on June 15, 2001, vesting 20% on each of the next five
anniversaries of the commencement date of Executive’s employment with the
Company.

             (d)     All Options previously awarded Executive, whether under any
prior agreement or otherwise, shall be unaffected by this Agreement.

     5.     Expenses.

             (a)     The Executive shall be reimbursed by the Company for
reasonable travel and other expenses which are incurred and accounted for in
accordance with the Company’s normal practices.

             (b)     The Company shall reimburse the Executive for all
professional license fees and continuing legal education requirements that may
be required of Executive in order to maintain his license to practice law in the
jurisdictions in which he is licensed or may become licensed.

     6.     Vacation. The Executive shall be entitled to vacation at such time
or times and for such period or periods as shall be mutually agreed upon by the
Executive and the CEO, with the number of vacation days determined in accordance
with the Company’s employee manual in recognition of Executive’s services to the
Company since 1996.

     7.     Termination of Employment.

 



--------------------------------------------------------------------------------



 



             (a)     The Executive’s employment hereunder shall terminate upon
the Executive’s death.

             (b)     The Company may terminate the Executive’s employment
hereunder as set forth in Section 2 above, and under the following
circumstances:

                       (i)     If, as a result of the Executive’s incapacity due
or other disability owing to physical or mental illness, the Executive shall
have been unable to perform all of the Executive’s material duties hereunder by
reason of illness, or physical or mental disability or other similar capacity,
which inability shall continue for more than two (2) consecutive months, the
Company may terminate the Executive’s employment hereunder.

                       (ii)     The Company may terminate the Executive’s
employment hereunder for “Cause.” For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment hereunder upon the
(A) failure of the Executive (other than for reasons described in Sections 7(a)
and 7(b)(i) hereof) to perform or observe any of the material terms or
provisions of this Agreement; (B) negligent or unsatisfactory performance of the
Executive’s duties under this Agreement and the failure of the Executive, within
10 days after receipt of notice from the Company setting forth in reasonable
detail the nature of the Executive’s negligent or unsatisfactory performance,
(i) to provide the Company with a reasonably satisfactory explanation of the
Executive’s actions (or inaction) and (ii) to correct to the satisfaction of the
Company any reasonably identified deficiencies; (C) employment- or
profession-related misconduct or other employment- or profession-related similar
action on the part of the Executive; (D) conviction of the Executive of a crime
involving a felony, fraud, embezzlement or the like; or (E) misappropriation of
the Company funds or misuse of the Company’s assets by Executive.

             (c)     Any termination of the Executive’s employment by the
Company or by the Executive (other than pursuant to Section 7(a) hereof) shall
be communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 10(c) hereof, which shall indicate the specific
termination provision in this Agreement relied upon, if any, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

             (d)     For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 7(b)(i) hereof, thirty (30) days after the Notice
of Termination; provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during such thirty
(30) day period; (iii) if the Executive’s employment is terminated pursuant to
Section 7(b)(ii) hereof, the date specified in the Notice of Termination (which
date, in the case of termination of Executive’s employment solely pursuant to
clause (B) of Section 7(b)(ii) by reason of inadequate performance, shall not be
sooner than thirty (30) days from the date of the Notice of Termination); and
(iv) if the Executive’s employment is terminated for any other reason, the date
on which the Notice of Termination is given.

     8.     Compensation Upon Termination.

 



--------------------------------------------------------------------------------



 



             (a)     If the Executive’s employment is terminated by the
Executive’s death, the Company shall pay to the Executive’s estate or as may be
directed by the legal representatives of such estate, the Executive’s full Base
Salary through the Date of Termination at the rate in effect at the time of the
Executive’s death and all other unpaid amounts, if any, to which the Executive
is entitled as of such date in connection with any fringe benefits or under any
incentive compensation plan or program of the Company pursuant to Section 4(c)
hereof, at the time such payments are due.

             (b)     During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company hereof, at the time such payments
are due; provided that payments so made to the Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which amounts were not previously applied to reduce any
such payment.

             (c)     If the Executive shall terminate the Executive’s employment
or the Company terminates the Executive’s employment for Cause as provided in
Section 7(b)(ii) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, and the Company shall have no further
obligations to the to the Executive under this Agreement.

             (d)     If (i) the Company terminates the Executive’s employment
without Cause, or (ii) the Executive’s employment is terminated as a result of
the transfer of control of the Company by acquisition, merger, hostile takeover
or for any other reason whatsoever, or (iii) Executive’s authority and
responsibilities are materially diminished without cause relating to the
performance of Executive’s services hereunder and Executive terminates this
Agreement as a result of such unjustified diminution of authority, then should
any of the foregoing events occur, the Company shall pay to Executive a lump-sum
amount equal to the greater of either (a) the amount Executive would have been
entitled to receive in Base Salary for the time remaining in Executive’s then
current term of employment, or (b) an amount equal to two years of Base Salary.
Such payment shall be fully due and payable to Executive in a lump sum upon
Executive’s Date of Termination. Additionally, in the event of termination
contemplated in this Section 8(d), all options granted to Executive pursuant to
Section 4(c) shall immediately vest in Executive.

     9.     Intellectual Property Rights. Because of the highly specialized and
technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that any and all rights, title, and
interest, including but not limited to domestic and foreign patents, copyrights,
trademarks and trade secrets, in and to all inventions, processes, computer
programs, photographic, written or artistic works, or other

 



--------------------------------------------------------------------------------



 



forms of intellectual property (“Intellectual Property”) which employee makes,
conceives, reduces to practice or develops, in whole or in part, during the term
of this Agreement in the furtherance of the Company’s business and in connection
with specific Company projects as defined in Paragraph 9 below (whether or not
made during the hours of employment or with the use of Company’s materials,
facilities or personnel, either solely or jointly with others), or after
termination of employment if such Intellectual Property is based upon
Confidential Information, shall be the sole and exclusive property of the
Company, and its respective successors, licensees, and assigns. In full
consideration of the compensation provided to Executive by the Company,
Executive agrees to each and all of the following:

             (a)     Work Made for Hire. Executive acknowledges and agrees that
all works of authorship created by Executive as an employee of the Company is a
commissioned “work for hire” within the meaning of United States copyright law
which will be owned solely and exclusively by the Company. If the work is
determined not to be a “work for hire” or such doctrine is not effective,
Executive hereby irrevocably assigns, conveys and otherwise transfers to the
Company, and its respective successors, licensees, and assigns, all right, title
and interest worldwide in and to the work and all proprietary rights therein,
including, without limitation, all copyrights, trademarks, design patents, trade
secret rights, moral rights, and all contract and licensing rights, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known. In the event that Executive has any right in
the work which cannot be assigned, Executive agrees to waive enforcement
worldwide of such right against the Company, its distributors and licensees or,
if necessary, exclusively license such right, worldwide to the Company with the
right to sublicense. These rights are assignable by the Company. Executive has
not and hereby does not transfer any Intellectual Property rights owned or held
solely by Executive to the Company relating to periods prior to the date of this
Agreement and retains all rights to same provided, however, that Executive
acknowledges that Intellectual Property rights that he created as an employee of
the United Therapeutics Corporation prior to the date of this Agreement, and not
otherwise previously assigned or transferred prior to the date of this Agreement
are solely owned by the Company as a work made for hire.

             (b)     Original Work. Executive agrees that Executive will not
include any copyrighted or patented material owned by a third party in any
written, copyrightable or patentable material furnished or delivered by
Executive under this Agreement without the unconditional written consent of the
copyright or patent owner unless specific written approval of the Company for
inclusions of such copyrighted or patented material is secured in advance.
Executive also agrees that all work (or tangible expression of an idea) that
Executive creates or contributes to the Company in the course of Executive’s
employment hereunder will be created solely by Executive, will be original to
Executive, and will be free of any third party claims or interests.

             (c)     Applications for Patent, Copyrights and Trademarks.
Executive shall, if the Company so decides at its sole discretion and expense,
apply for United States and foreign letters patent, copyrights, and/or
trademarks, either in Executive’s name or as the Company in its sole discretion
may direct. Executive hereby grants the Company the exclusive right, and
appoints the Company as Executive’s attorney-in-fact, to execute and prosecute
an application for domestic and/or foreign patent or other statutory protection,
and

 



--------------------------------------------------------------------------------



 



Executive shall execute and deliver to the Company, without charge to the
Company but at the Company’s expense, such other documents of registration and
recordation, and do such other acts, such as give testimony in support of
Executive’s inventorship, as may be necessary in the opinion of the Company to
vest in the Company or any other party nominated by the Company, or otherwise to
protect, the exclusive rights conveyed and/or granted to the Company pursuant to
this Agreement. Executive’s duty to support the Company’s claim of rights in
patents, copyrights, or trademarks claimed by the Company, and resulting from
Executive’s service to the Company as its employee, shall continue for the life
of any such patent, copyright or trademark.

             (d)     Assignment Except as otherwise may be agreed by the parties
in a signed writing, Executive agrees to assign to the Company and its
respective successors, licensees, and assigns, all of Executive’s rights, title
and interests in and to the Intellectual Property governed by this Agreement and
all rights, title, and interests in and to United States and foreign letters
patent, copyrights, and trademarks resulting therefrom. Executive acknowledges
this provision and understands fully its implications and meaning.

             (e)     Use. The Company and its respective successors, licensees,
and assigns, shall have the sole and exclusive right to practice, or to make,
use or sell products, processes or services derived from any discoveries or
creations within the scope of this Agreement or created by Executive and covered
by the terms of this Agreement, whether or not patentable or copyrightable under
the laws of any jurisdiction, or protected by the trade secret laws of any
jurisdiction.

             (f)     Trade Secret Protection. In the event that the Company
decides not to pursue patent, copyright or trademark protection for any
discovery or creation made by Executive, and instead decides to protect the
discovery or creation pursuant to the trade secret laws of any jurisdiction,
such decision shall not be construed as a waiver of the Company’s rights
pursuant to this Agreement. At the Company’s expense, Executive shall also take
whatever steps are necessary to sustain the Company’s claim to such trade
secrets, including but not limited to: (a) maintaining the confidential nature
of any such discoveries or creations; and (b) testifying and providing other
support and substantiation for the Company’s claims with regard to the discovery
or creation.

             (g)     Reports. With respect to discoveries made by Executive
covered by the terms of this Agreement, Executive shall maintain notebooks and
other records adequate to describe such discovery to others conversant in the
subject of the technology and to establish the date and circumstances of
Executive’s discovery. Executive shall notify the Company’s General Counsel of
any such discoveries and shall make copies of all documents or reports relating
to such discoveries available to the Company. Any such discovery shall be
reported to the Company’s General Counsel regardless of whether, in Executive’s
opinion, a given discovery is of value to the Company, or is protectable under
patent, copyright or the laws of any jurisdiction.

             (h)     Infringement Actions. In the event that the Company shall
bring an infringement suit against any third parties or shall be sued by any
third parties as a result of Executive’s authorship or creation, including any
addition and/or modification of the

 



--------------------------------------------------------------------------------



 



aforementioned items of Confidential Information, Executive agrees to cooperate
reasonably without charge to the Company, but at its request and expense, in
defending against or prosecuting any such suit. This right shall be cumulative
to any other rights of the Company hereunder.

     10.     Obligation of Confidentiality and Non-Competition.

             (a)     Executive agrees that Executive has a fiduciary duty to the
Company and that Executive shall hold in confidence and shall not, except in the
course of performing Executive’s employment obligations or pursuant to written
authorization from the Company, at any time during or for three years after
termination of Executive’s relationship with the Company knowingly (a) directly
or indirectly reveal, report, publish, disclose or transfer the Confidential
Information or any part thereof to any person or entity; (b) use any of the
Confidential Information or any part thereof for any purpose other than for the
benefit of the Company; (c) assist any person or entity other than the Company
to secure any benefit from the Confidential Information or any part thereof or
(d) solicit (on Executive’s behalf or on behalf of any third party) any employee
of the Company for the purpose of providing services or products which Executive
is prohibited from providing hereunder.

             (b)     Executive agrees that all Confidential Information, as
defined below, shall belong exclusively and without any additional compensation
to the Company. For the purposes of this Agreement, “Confidential Information”
shall mean each of the following: (a) any information or material proprietary to
the Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

             (c)     Executive agrees not to accept employment from, nor render
services in any capacity for, nor have any other business relationships with,
nor engage in any business activity in which it would be useful or helpful to
Executive or others with whom he is associated for Executive to use or disclose
Confidential Information of the Company with, a person or entity engaged in a
business located anywhere in the world which directly competes with the
Company’s then existing or planned business a period of one (1) year following
Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause.
A person or entity directly competes with the Company’s then existing or planned
business if such individual or entity is engaged in, or about to become engaged
in, research on, or development, production, manufacture, marketing,
merchandising, leasing, selling, licensing, servicing or promotion of a
Competing Product. As used in this Agreement, a “Competing Product” means any
product, technology, process, system or

 



--------------------------------------------------------------------------------



 



service, in existence or under development, of any person or organization other
than the Company which is the same as, similar to, competes with or has a usage
allied to a product, technology, process, system or service in existence or
planned by the Company as of the termination of Executive’s employment
hereunder. The parties acknowledge that the Company’s business after the date of
this Agreement may evolve into other or additional areas and activities.
Executive and the Company agree that the terms of this Section 10(c) relating to
non-competition are reasonable in scope and length and are necessary for the
protection of the Company. In the event that a court finds the scope of this
provision to be unreasonably broad or if the length of time of this provision is
found to be unreasonably long, an arbitrator or court, as applicable, shall
narrow the scope or shorten the length of time to the extent required to render
the provision reasonable and enforceable and shall enforce the provision as so
narrowed.

             (d)     While employed by the Company and for a period of one
(1) year following Executive’s last receipt of compensation from the Company,
whether the termination of Executive’s employment by either party was with or
without Cause, the Executive will not hire, induce, attempt to hire, assist in
hiring, or cause to be hired, directly or indirectly, by another person or
organization, any person who was an employee or a contractor of the Company. In
addition, for the same period, the Executive shall not identify, or furnish any
information about, any other employee of the Company to any other person or
organization for the purpose of assisting or facilitating the hiring efforts of
such other person or organization.

     11.     Miscellaneous.

             (a)     Entire Agreement. This Agreement contains the entire
agreement between the parties hereto relating to the subject matter hereof, and
this Agreement supersedes all prior understandings and agreements, whether oral
or written, relating to the employment of the Executive by the Company.

             (b)     Assignment. This Agreement shall not be assignable or
otherwise transferable by either party hereto, but any amounts owing to
Executive upon the Executive’s death shall inure to the benefit of the
Executive’s heirs, legatees, legal representatives, executor or administrator.
Notwithstanding the foregoing, this Agreement applies with the prior written
consent of the Executive, which consent shall not be unreasonably withheld. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and any such respective heirs, legatees, executors, administrators,
representatives, successors and assigns.

             (c)     Notices. All notices, demands, requests or other
communications which may be, or are required to be given, served or sent by any
party to any party pursuant to this Agreement shall be in writing and shall be
mailed by first class, registered or certified mail, return receipt requested,
postage prepaid, or transmitted by hand delivery, telegram or telex and
addressed as follows:

      If to the Executive:   Paul A. Mahon     3703 Northampton Street, N.W.    
Washington, D.C. 20016



If to the Company:   United Therapeutics Corporation

 



--------------------------------------------------------------------------------



 

  1110 Spring Street
Silver Spring, Maryland 20910



Attn: Martine A. Rothblatt, CEO

             (d)     Amendment; Waiver. This Agreement shall not be amended,
altered, modified or discharged except by an instrument in writing duly executed
by the Executive and the Company. Neither the waiver by the parties hereto of a
breach of, or default under, any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any such provisions,
rights or privileges hereunder.

             (e)     Severability. The invalidity or unenforceabilty of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

             (f)     Applicable Law. This Agreement and the rights and
obligations of the parties under this Agreement shall be construed, interpreted
and enforced in accordance with the laws of the District of Columbia, exclusive
of the choice-of-laws rules thereunder.

             (g)     Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 8, 9, and 10 hereof shall
survive the termination of employment of the Executive. In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth.

             (h)     Execution. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the date
first above written.

          UNITED THERAPEUTICS CORPORATION



/s/ Paul Mahon   /s/ Martine Rothblatt

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Paul A. Mahon   Martine A. Rothblatt, CEO

 